Citation Nr: 1741433	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  10-30 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for chronic lumbar syndrome with left leg radiculopathy, L4-5 degenerative disc disease. 

2. Entitlement to an initial disability compensable rating for microcytic hypochromic anemia. 

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

G.C., Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 2001 to October 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This matter was remanded in an October 2014 Board decision for further development, to include new VA examinations and gathering of missing medical records, since the Veteran alleged a worsening of her disabilities.  Such development was completed.

After the October 2016 issuance of the last supplemental statement of the case (SSOC) addressing the above issues, the Veteran has submitted additional medical records in support of her claims, including but not limited to private treatment records from Delta Regional Medical Center. Also, additional VA treatment records have been associated with the claims file.

Since the Veteran appealed the above issues, and has not waived her right to RO consideration of her medical records prior to Board review, the Board must remand the Veteran's claim. See 38 C.F.R. 20.1304 (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Tthe Board notes that the Veteran was last issued an SSOC addressing the issues of entitlement to an initial disability rating in excess of 10 percent for chronic lumbar syndrome with left leg radiculopathy, L4-5 degenerative disc disease; entitlement to an initial disability compensable rating for microcytic hypochromic anemia; and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in October 2016. As noted in the Introduction, subsequent to the issuance of the October 2016 SSOC, additional medical evidence was obtained.

The Board observes that the Veteran has not submitted a waiver with regard to initial RO consideration of the additional medical evidence.  The Board also notes that in an attempt to ascertain the Veteran's wishes, the Board sent a letter to the Veteran in July 2017 with an attached response form, so that the Veteran could indicate whether or not she wished to waive her right to AOJ review of the evidence submitted after the October 2016 SSOC. Over 45 days have passed since the July 2017 letter, and the Board has not received a response. Thus, the case must be remanded for initial RO consideration of the evidence and for issuance of an SSOC. 38 C.F.R. 20.1304 (2016); See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

Accordingly, these issues are REMANDED for the following actions: 

1. Ask the Veteran to identify all medical providers who have treated her for her service-connected chronic lumbar syndrome with left leg radiculopathy and for her microcytic hypochromic anemia since October 2016. Obtain copies of any identified medical records which are not already in the claims folder. Document any unsuccessful efforts to obtain records, inform her of such, and advise her she may obtain and submit those records. 

2. Then, after undertaking any other development deemed appropriate, re-adjudicate the issues remaining on appeal. If the benefits sought remain denied, issue a supplemental statement of the case which takes into account all evidence submitted since the last SSOC (including all evidence submitted directly to the Board), and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




